IN THE SUPREME COURT OF THE STATE OF NEVADA


                DIANNA ENGLE,
                Appellant,
                vs.
                                                                          N°611
                WAL-MART,                                                      FEB 2 6 2016
                Respondent.                                                  TRACE K. UNDEMAN
                                                                          CLER' F 81.1PREME COURT
                                                                          BY
                                                                               OEPU      RK

                                  ORDER OF REVERSAL AND REMAND
                             This is an appeal from a district court order denying a petition
                for judicial review in a workers' compensation matter. Eighth Judicial
                District Court, Clark County; Joanna Kishner, Judge.
                             In 2006, appellant Dianna Engle sustained a work-related
                injury while employed by respondent Wal-Mart. Engle obtained a third-
                party settlement. In 2012, after her workers' compensation claim had
                been closed, Engle requested that her claim be reopened, although she had
                not yet exhausted her third-party settlement proceeds. Relying on this
                court's decision in Employers Insurance Co. of Nevada v. Chandler, 117
                Nev. 421, 23 P.3d 255 (2001), Wal-Mart's third-party insurer denied
                Engle's request to reopen her claim. The hearing officer, appeals officer,
                and district court all affirmed the denial of Engle's reopening request.
                             On appeal, Engle raises the following issue: Whether the
                district court properly affirmed the appeals officer's decision to deny
                En.gle's request to reopen her workers' compensation claim, pursuant to
                Chandler.
                The district court erred by affirming the appeals officer's denial of Engle's
                request to reopen her workers' compensation claim
                            This court's role in reviewing an administrative agency's
                decision is identical to that of the district court.   Elizondo v. Hood Mach.,

SUPREME COURT
        OF
     NEVADA

(0) 1947A
                                                                                      1(9-0(1111-7
                 Inc., 129 Nev., Adv. Op. 84, 312 P.3d 479, 482 (2013). This court considers
                 questions of law and statutory interpretation de novo.       State, Dep't of
                 Motor Vehicles & Pub. Safety v. Lovett,   110 Nev. 473, 476, 874 P.2d 1247,
                 1249 (1994). Because the interpretation of Chandler and NRS 6160.390
                 are the central issues in the present case, de nova review is the
                 appropriate standard of review.
                       Chandler does not address the present issue
                             Although the facts in the present caseS are nearly identical to
                 those in Chandler, the Chandler court did not address the issue found in
                 the present case. The Chandler court was tasked with determining
                 whether an insurer is entitled to withhold payment of medical benefits for
                 a work-related injury until the claimant has exhausted any third-party
                 settlement proceeds. 117 Nev. at 425, 23 P.3d at 257-58. However, the
                 issue here is not whether Engle must exhaust her third-party settlement
                 proceeds before obtaining further medical benefits. The issue is whether a
                 claimant who has not yet exhausted her third-party settlement proceeds,
                 and does not seek additional medical benefits but otherwise meets the
                 requirements for the reopening of her claim under NRS 6160.390, is
                 entitled to that claim being reopened. Accordingly, Chandler is inapposite.
                       The appeals officer failed to address NRS 616C.390
                             NRS 6160.390(1), which deals with the reopening of claims
                 more than one year after they were closed, states:
                             If an application to reopen a claim to increase or
                             rearrange compensation is made in writing more
                             than 1 year after the date on which the claim was
                             closed, the insurer shall reopen the claim if:




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                                    (a) A change of circumstances warrants an
                             increase or rearrangement of compensation during
                             the life of the claimant;
                                   (b) The primary cause of the change of
                             circumstances is the injury for which the claim
                             was originally made; and
                                    (c) The application is accompanied by the
                             certificate of a physician or a chiropractor showing
                             a change of circumstances which would warrant
                             an increase or rearrangement of compensation.
                  Therefore, if Engle meets these requirements, NRS 616C.390(1) mandates
                  that "the insurer shall reopen [her] claim." Id (emphasis added).
                             In her order, the appeals officer did not address Wal-Mart's
                  primary cause argument that Engle's lumbar spine injury did not occur
                  while Engle was working at Wal-Mart and that Engle had therefore not
                  met her burden under NRS 616C.390. Instead, the appeals officer relied
                  solely on Chandler in denying Engle's request to reopen her claim.
                  Therefore, the appeals officer committed legal error by relying on
                  Chandler instead of determining whether Engle met the requirements for
                  the reopening of her claim pursuant to NRS 616C.390.
                        The hearing officer must determine whether Engle met her burden
                        under NRS 616C.390.
                              Upon remand to the district court, the district court shall
                  remand and order the hearing officer to first determine the threshold
                  question of whether a change of circumstances warrants an increase or
                  rearrangement of compensation and subsequently determine whether the
                  injury complained of by Engle is related to the original injury caused by
                  the accident at Wal-Mart pursuant to NRS 616C.390. Only after
                  addressing these questions can the hearing officer apply Chandler. The



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    eo
                matter of exhaustion of third-party settlement proceeds is thus not a
                consideration until these determinations have been made.
                              Therefore, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                    F—LA
                                                 Hardesty


                                                                                J.
                                                  Saitta

                                                           'U di/
                                                                                J.
                                                  Pickering



                cc: Hon. Joanna Kishner, District Judge
                     Persi J. Mishel, Settlement Judge
                     Greenman Goldberg Raby & Martinez
                     Law Offices of David Benavidez
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) I947A